                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ULYSSES ALEXANDER RIOS,
                                  11                                                    Case No. 15-01357 BLF (PR)
                                                       Petitioner,
                                  12                                                    ORDER GRANTING FOURTH AND
Northern District of California




                                                 v.                                     FINAL EXTENSION OF TIME TO
 United States District Court




                                  13                                                    FILE TRAVERSE
                                  14     SCOTT FRAUENHEIM, Warden,
                                  15                  Respondent.
                                  16                                                    (Docket No. 53)

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a writ of habeas corpus pursuant

                                  19   to 28 U.S.C. § 2254, challenging his state conviction out of Santa Clara County.

                                  20   Respondent filed an answer on June 15, 2020. Dkt. No. 44. Since then, Petitioner has

                                  21   been granted three generous extensions of time to file a traverse, such that the latest

                                  22   deadline was April 16, 2021. Dkt. Nos. 47, 50, 52.

                                  23          Petitioner has filed a motion for another extension of time, stating that he has been

                                  24   facing sporadic lockdowns at the prison but that access to the law library has increased.

                                  25   Dkt. No. 53 at 1. He states that he has been diligently working to finalize his traverse. Id.

                                  26   Good cause appearing, the motion is GRANTED. Petitioner shall file a traverse no later

                                  27   than sixty (60) days from the date this order is filed.

                                  28          This being Petitioner’s fourth extension of time, no further extensions of time
                                   1   to file a traverse will be granted. The matter will be deemed submitted on the date
                                   2   Petitioner’s traverse is due.
                                   3            This order terminates Docket No. 53.
                                   4            IT IS SO ORDERED
                                   5

                                   6   Dated: __April 28, 2021______                       ________________________
                                                                                           BETH LABSON FREEMAN
                                   7
                                                                                           United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting 4th and Final EOT to file Trav
                                       P:\PRO-SE\BLF\HC.15\01357Rios 4.eot-trav.docx

                                  26

                                  27

                                  28                                                   2
